                     Case 19-50282-KG         Doc 32    Filed 10/04/19      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

  In re:                                                )    Chapter 11
                                                        )
  PES HOLDINGS, LLC, et al.,1                           )    Case No. 19-11626 (KG)
                                                        )
                                   Debtors.             )    (Jointly Administered)
                                                        )
  PES HOLDINGS, LLC, et al., CORTLAND                   )
  CAPITAL MARKET SERVICES, LLC,                         )
                                                        )
                     Plaintiffs and                     )    Adv. Pro. No. 19-50282 (KG)
                     Counterclaim Defendants,           )
                                                        )    Ref. Docket Nos. 1, 24, 25
               v.                                       )
                                                        )
  ICBC STANDARD BANK PLC,                               )
                                                        )
                     Defendant, Counterclaim            )
                     Plaintiff and Cross Claim          )
                     Defendant,                         )
                                                        )
               and                                      )
                                                        )
  OFFICIAL COMMITTEE OF UNSECURED                       )
  CREDITORS OF PES, INC.,                               )
                                                        )
                     Intervenor-Defendant and           )
                     Counterclaim and Cross-            )
                     Claim Plaintiff.                   )

MOTION FOR SUMMARY JUDGMENT OF DEFENDANT, COUNTERCLAIM PLAINTIFF,
         AND CROSSCLAIM DEFENDANT ICBC STANDARD BANK PLC

           Pursuant to Federal Rule of Civil Procedure 56, made applicable by Federal Rule of

 Bankruptcy Procedure 7056, Defendant, Counterclaim Plaintiff, and Crossclaim Defendant ICBC



           1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard
 Logistics, L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES
 Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions
 Refining and Marketing LLC (9574). The Debtors’ service address is: 1735 Market Street, Philadelphia,
 Pennsylvania 19103.


 {01493458;v1 }
                 Case 19-50282-KG        Doc 32       Filed 10/04/19   Page 2 of 3



Standard Bank Plc (“ICBCS”), by and through its undersigned counsel, respectfully moves this

Court for entry of an order granting summary judgment in favor of ICBCS and against Plaintiffs

PES Ultimate Holdings, LLC, Philadelphia Energy Solutions Refining and Marketing LLC

(“PESRM”) and the other affiliated debtors (collectively, the “Debtors”) and Cortland Capital

Market Services LLC (the “Agent” and, collectively with the Debtors, the “Plaintiffs” or

“Counterclaim Defendants”), as agent for the Debtors’ term loan lenders (the “Term Loan

Lenders”), and Intervenor-Defendant and Counterclaim and Crossclaim Plaintiff, the Official

Committee of Unsecured Creditors (the “Committee”) with respect to the relief requested in (A)

Counts I and II of the Answer and Counterclaims of ICBCS [D.I. 25] (the “Answer and

Counterclaims”); (B) Count I of the Complaint filed by the Plaintiffs [D.I. 1] (the “Complaint”);

and (C) Count I of the Answer and Counterclaim and Cross-Claim filed by the Committee [D.I.

24] (the “Crossclaims”).

         In support of this Motion for Summary Judgment, ICBCS has contemporaneously filed a

Memorandum of Law (“Memorandum of Law”) and the Declaration of Deborah Newman, which

provides copies of agreements, policies and other relevant documents that are incorporated by

reference into the Memorandum of Law and this Motion.

         WHEREFORE, for the reasons set forth in the Memorandum of Law, ICBCS respectfully

requests that the Court enter summary judgment in its favor on (A) Counts I and II of the Answer

and Counterclaims; (B) Count I of the Complaint; and (C) Count I of the Crossclaims.

                 LOCAL RULE 7007-3 REQUEST FOR ORAL ARGUMENT

         Pursuant to Rule 7007-3 of the Local Rules for the United States Bankruptcy Court for the

District of Delaware, ICBCS requests oral argument on the Motion for Summary Judgment.




{01493458;v1 }                                    2
                 Case 19-50282-KG   Doc 32       Filed 10/04/19   Page 3 of 3



Dated: October 4, 2019                 ASHBY & GEDDES, P.A.
      Wilmington, Delaware
                                       /s/ William P. Bowden
                                       William P. Bowden (#2553)
                                       David F. Cook (#6352)
                                       500 Delaware Avenue, 8th Floor
                                       P.O. Box 1150
                                       Wilmington, DE 19801
                                       Telephone: (302) 654-1888
                                       Email: WBowden@ashbygeddes.com
                                                DCook@ashbygeddes.com

                                       -and-

                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP

                                       Richard I. Werder, Jr. (pro hac vice)
                                       Jane Byrne (pro hac vice)
                                       Deborah Newman (pro hac vice)
                                       Eric Kay (pro hac vice)
                                       Andrew Soler (pro hac vice)
                                       Zachary Russell (pro hac vice)
                                       51 Madison Avenue, 22nd Floor
                                       New York, NY 10010

                                       Counsel to ICBC Standard Bank Plc




{01493458;v1 }                               3
